Citation Nr: 0420788	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  99-15 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include paranoid 
schizophrenia.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 28, 
1975 to July 14, 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Board notes that the veteran's claim of entitlement to 
service connection for a psychiatric disability has been the 
subject of prior final disallowances.  His claim was denied 
by rating decision in November 1985, which he did not appeal 
and which, consequently, became final.  See 38 U.S.C.A. § 
7105 (West 2002).  A rating decision in April 1988 and a 
decision by the Board in June 1991 found that the veteran had 
not submitted new and material evidence to reopen his claim.  
Rating decisions in March 1993, April 1993, July 1993, 
November 1993, May 1996, and April 1997 also found that the 
veteran had not submitted new and material evidence to reopen 
his claim.  The veteran did not appeal those decisions, which 
are final. See 38 U.S.C.A. § 7105 (West 2002).  In July 1999 
and thereafter, the veteran submitted additional evidence in 
another attempt to reopen his claim.  The RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.  

In August 2001, the Board remanded the veteran's claim t to 
the RO for additional development.  The case was subsequently 
returned to the Board.  On September 10, 2002, the veteran 
appeared and testified at a personal hearing before the 
undersigned Veterans' Law Judge.  A transcript of that 
hearing is of record.  

In May 2003, the Board denied the veteran's claim, finding 
that no new and material evidence had been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disability, to include paranoid 
schizophrenia.  The veteran appealed that determination to 
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In March 2004, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand and to Stay Further Proceedings regarding this claim.  
By a March 2004 Order, the Court granted the motion, vacated 
the Board's May 2003 decision, and remanded the matter for 
readjudication consistent with the March 2004 1999 Joint 
Motion.

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include paranoid 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in April 1997 found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.

2.  Evidence received since April 1997 is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  A rating decision in April 1997, which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since April 1997 is new and 
material, and the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  The VCAA includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also redefines the obligations of VA with respect to the duty 
to assist. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case. The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim. It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C. 
§ 5103A(f) (West 2002).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002).  The United States 
Court of Appeals for Veterans Claims has held that the duty 
to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the veteran was notified of 
the pertinent law and of what evidence is necessary to 
establish service connection for a disability claimed to have 
been incurred in active service and to reopen a claim which 
was the subject of a prior final disallowance in a statement 
of the case and in a supplemental statement of the case.  In 
addition, in a December 2002 letter, the Board notified the 
veteran as follows:

We have a duty to notify you and your 
representative, if you have one, of any information 
and evidence needed to substantiate and complete a 
claim for VA benefits.  Information means non-
evidentiary facts, such as your address and Social 
Security number or the name and address of a 
medical care provider who may have evidence 
pertinent to the claim.  In your case, evidence 
needed to substantiate your claim for whether new 
and material evidence has been submitted to reopen 
a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, would be evidence tending to show 
that this claim should be reopened because new and 
material evidence has been received since the last 
final denial.  New and material evidence: directly 
relates to the specific matter under consideration; 
is neither cumulative nor redundant; and either by 
itself or in connection with evidence previously 
assembled, is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  In your case, new and material evidence 
to reopen your claim would consist of a medical 
opinion by a physician familiar with your service 
medical records and your medical history since your 
separation from service in July 1975 that paranoid 
schizophrenia diagnosed in 1990 had its onset 
during your period of active service from May 1975 
to July 1975.  

Therefore, the Board believes, based on the record, that VA's 
duty to notify the veteran has been fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, because in this decision the Board 
has found that new and material evidence to reopen the claim 
has been submitted, further consideration of the duty to 
assist is not for consideration as to that issue.  The Board 
concludes that the provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to do so.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).  Psychosis may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from active 
service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim 
may be evaluated, after ensuring that the duty to assist has 
been met.

The Board is required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  

The most recent final denial of the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, was by a rating 
decision in April 1997.  The evidence of record at the time 
of that decision included: the veteran's service medical 
records; his DD Form 214; VA inpatient and outpatient 
treatment records; records of the veteran's treatment at a 
community mental health clinic; and statements and hearing 
testimony by the veteran.

The veteran's service medical records showed that, in June 
1975, at a troop medical clinic, the veteran complained of 
dizzy spells and blurred vision on a [firing] range. A 
physical examination was within normal limits, with no 
neurological signs.  The impression was anxiety reaction.  
Librium was prescribed.  The veteran's service medical 
records, which do not contain a report of an examination for 
service separation, are otherwise negative for any 
psychiatric findings.  The Board notes that an impression of 
anxiety reaction is not a diagnosis of a chronic acquired 
psychiatric disorder.  

The veteran's DD Form 214 showed that he received an 
honorable discharge in July 1975 under a trainee discharge 
program.  

A VA hospital summary showed that the veteran was admitted 
for psychiatric treatment for the first time in February 
1998.  The discharge diagnoses in March 1998 were generalized 
anxiety disorder and alcohol dependence.  During VA 
hospitalization from February to April 1990, a diagnosis of 
chronic paranoid schizophrenia was rendered.  Subsequent 
records of treatment at VA facilities and at a community 
mental health clinic showed continuing treatment for paranoid 
schizophrenia.  

In written statements and in testimony at a hearing in April 
1996 before a hearing officer, the veteran said in effect 
that he thought that the episode in June 1975 during his 
brief period of active service which resulted in the 
impression of anxiety reaction was the onset of a major 
mental disorder diagnosed years after service as paranoid 
schizophrenia.

In April 1997, the RO found that no new and material evidence 
had been received since the prior final denial.  The veteran 
did not timely appeal and that decision became final.  

The additional evidence added to the record since April 1997 
includes: VA treatment records; a decision by the Social 
Security Administration (SSA); statements and hearing 
testimony by the veteran; ay statements by relatives and a 
friend of the veteran; and a July 2004 private psychiatric 
evaluation.  

The VA treatment records show continuing treatment for 
paranoid schizophrenia and alcohol dependence.  These records 
are cumulative of treatment reports which were of record 
prior to April 1997 and are thus not "new."

In July 1998, SSA notified the veteran that he met the 
medical requirements for disability benefits under a program 
administered by that agency as of July 1997 by reason of 
paranoid schizophrenia and neck and back problems. 

Since April 1997, the veteran has submitted written 
statements and testified at personal hearings before a 
Decision Review Officer in September 2000 and before the 
undersigned Veterans' Law Judge in September 2002. He has 
stated and testified that: in service, he had a problem with 
the activities on the firing range; he saw a doctor and was 
given Librium; he was not examined for a mental condition at 
the time of his discharge; and his first treatment for mental 
problems after service was in 1988.  The Board finds that his 
statements and testimony merely reiterate statements which he 
made concerning events in service prior to the most recent 
final disallowance of his claim in April 1997 and are thus 
not new.

Lay statements were received from the veteran's mother, his 
sister, and a friend. They related their observations of the 
veteran and his apparent mental status upon his return from 
military service and thereafter.  As laypersons, the 
veteran's relatives and his friend are not qualified to offer 
opinions on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  However, lay testimony is competent to record 
onset of symptoms for the purpose of establishing presumptive 
service connection, if followed without an unreasonable time 
delay by a definite diagnosis.  Fortuck v. Principi, 17 Vet. 
App. 173 (June 27, 2003), citing 38 C.F.R. § 3.307(c) (2003).  
Thus these statements are new and material to the veteran's 
claim.  

In addition, the July 2004 private examiner's evaluation is 
also new and material, since the examiner opines that the 
veteran's current psychiatric disorder is related to his 
military service.  

In sum, some of the additional evidence presented or secured 
since April 1997 is new and material, and so the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, is reopened.  
See 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, and 
the appeal is reopened.  


REMAND

The veteran seeks service connection for an acquired 
psychiatric disability, to include schizophrenia.  The record 
shows that in July 2004, the veteran was examined by a 
clinician noted to be a licensed professional counselor.  The 
examiner opined that the veteran most likely was developing 
schizophrenia when he entered the military and that it was 
aggravated during service.  He also stated that the veteran 
told him that his symptoms started in the military due to the 
stressors of training.  The examiner stated that previous 
diagnoses of anxiety in service in1975 and by VA in 1988 were 
incorrect.  The Board believes that a VA psychiatric 
examination with an opinion and further information regarding 
the veteran's current disability and any relationship to 
service is necessary.  

In view of the above, the claim is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  

2.  The RO should arrange for a 
psychiatric examination for the veteran 
to be performed by a board of two 
psychiatrists to determine whether the 
veteran has an acquired psychiatric 
disorder and, if so, the etiology of any 
psychiatric disorder diagnosed.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The claims file and a complete copy of 
this remand must be made available to 
both examiners and each should indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be conducted. 

The examiners are requested to provide an 
opinion, after review of the claims 
folder, including the service medical 
records and all VA and private medical 
records including the July 2004 opinion 
of the private counselor, as to the 
appropriate psychiatric diagnosis for the 
appellant.  The examiners must opine 
whether it is as least as likely as not 
that the veteran manifested symptoms of 
an acquired psychiatric disorder while in 
active service from May 28, 1975 to July 
14, 1975, to include whether the veteran 
may have manifested symptoms of a 
psychiatric disorder which pre-existed 
service and was aggravated therein beyond 
the natural progression of the disorder.  
Request the examiners to state the 
reasons for their opinions in detail and 
to provide complete rationale.  If they 
are unable to render an opinion on a 
basis other than speculation, request 
they state that for the record.  The 
examiners should confer and discuss the 
case with each other prior to finalizing 
the examination report(s) and any 
differences of opinion should be 
reconciled if possible.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, which includes all 
appropriate laws and regulations, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The veteran should be given an 
opportunity to respond.  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



